Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/23/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 10, 12-15, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Howe (USPN 5,657,497) in view of McGuire (USPN 8,321,974), Lap (USPN 6,754,918).
Regarding Claim 10, Howe discloses a padding element (Figures 1-7) for an item, comprising a first liner (11 & 12) facing towards a first direction, a second liner (23) facing towards a second direction which is opposite to the first direction, 5and a plurality of compact pads (17 & 18, “batting”), said first liner and said second liner being joined together along at least a perimetric portion (Figures 2-4 & 7), so as to create an intermediate space (space, see annotated Figure 7 below, there is some degree of space is created between the first liner, second liner and compact pads, the space shown is between) between the first liner and the second liner (Figures 2-4 & 7) and the compact pads (17 & 18, “batting”) that connect said first liner and said second liner, wherein said compact pads transversely connect said first liner and said second liner through a first flap (1F, see annotated Figure 7 below) and a second flap (2F, see annotated Figure 7 below) one each end of said compact pads so as to divide 10the intermediate space between the first liner and the second liner into at least two padding chambers (chamber, see annotated Figure 7 below), wherein said compact pads are joined to the first liner and to the second liner at respective offset positions (Col. 3, line 65-Col. 4 line 10, “sewing the batts along two sets of oppositely curved quilt lines”), so that said at least two padding chambers are superimposed 
Regarding Claim 12, Howe discloses a first flap of a first compact pad (Figure 7) is coupled to the first liner along a first joining line (Col. 2, line 65-Col. 4, line 10, J1, see annotated Figure 7 below), a second flap (Figure 7) of the first compact pad is coupled to the second liner along a second joining line (J2, see annotated Figure 7 below) which is offset with respect to the first joining line ) of the first liner (Figure 7), while a first end portion of a second compact pad (Figure 7) is coupled to the first liner along a third joining line (J3, see annotated Figure 7 below), and a second end portion of said second compact pad (Figure 7) is coupled to the second liner along a fourth joining line (J4, see annotated Figure 7 below) which is offset with respect to the third joining line of the first liner (Figure 7). 
Regarding Claim 13, Howe discloses said third joining line (J3, see annotated Figure 7 below) is placed in a position which substantially corresponds (corresponds, see annotated Figure 7 below) to the second joining line (J2, see annotated Figure 7 below).  
Regarding Claim 14, Howe discloses said third joining line (J3, see annotated Figure 7 below) is placed in an intermediate position (intermediate, see annotated Figure 7 below) between said first joining line (J1, see annotated Figure 7 below) and said second joining line (J2, see annotated Figure 7 below).  
Regarding Claim 15, Howe discloses a process for making a padding element (Figures 1-7) according to one of claims 1-5, comprising the following steps prepare two shaped liners configured to compose respectively a first liner (11 & 12) and a second liner (23), prepare a first compact pad (17 & 18, “batting”);  10applied to each of said two liners a respective flap of the first compact pad (Figure 7), so that the first compact pad is configured to divide the space between the two liners (Figure 7) into two padding chambers (chamber, see annotated Figure 7 below); d. repeat step b. and step c. to apply said first compact pad for each of 15any first compact pad (Figure 7) prepared in step b; e. join the two liners along their perimeter (Figure 2), and wherein said step of applying to each of the two liners a respective flap of the first compact pad takes place along offset joining lines (Col. 3, line 65-Col. 4 line 10, “sewing the batts along two sets of oppositely curved quilt lines”), so that 20said two padding chambers are superimposed on each other for at least one portion (Figure 7) and when said padding element is subjected to compression two adjacent first compact pads are superimposed on each other for at least one portion (Figure 7).  Howe does not specifically disclose said at least two padding chambers containing a free pad. However, Lap discloses a plurality of compact pads (6) that divide an intermediate space (Figure 4) with at least two padding chambers (Figure 4) wherein the padding chambers contain a free pad (7) for the purpose of insulation. Howe and Lap are analogous to applicant’s invention since both references are in the field of insulating. It would have been obvious to one or ordinary skill in the art before the effective filing date to include a free pad in the chambers to the item of Howe, as taught by Lap, in order to provide further insulation to the item.
Regarding Claim 18, Howe discloses a clothing item comprising at least one padding element according to one of claims 1-5 (Figures 1-7).

    PNG
    media_image1.png
    346
    681
    media_image1.png
    Greyscale

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Howe (USPN 5,657,497) in view of Lap (USPN 6,754,918) in further view of White (USPN 4,037,296).
Regarding Claim 17, Howe does not disclose the step of tufting at least partially the padding element, said tufting step being performed after 30having inserted a free pad (4) inside said padding chambers. However, White discloses the use of tufting on a cushioned item (Figures 1 & 2, Col. 3 line 68- Col. 4, line 12 & Col. 4, lines 54-59). It would have been obvious to one of ordinary skill in the art to modify the item of Howe, to include tufts, as taught by White, in order to hold and compress all the layers together. 
Regarding claims 15-18, if a prior art, in its normal and usual operation, would necessarily describe a device capable of performing the steps of the method or process, then the device claimed will be considered to be inherent by the prior art process or method. When the prior art process or method is the same as a process or method described in the specification for describing the claimed device, it can be assumed the process or method will inherently describe the claimed device capable of performing the different steps of the process or method. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). MPEP 2112.02
Response to Arguments
Applicant's arguments filed 8/5/2020 have been fully considered but they are not persuasive. 
Applicant Remarks: Applicant asserts Howe is not clothing, a wearing apparel. 
See modified rejection above.
Applicant Remarks: Applicant asserts Howe does not disclose an intermediate space between a first liner, a second liner and compact pads.
Examiner respectfully disagrees. As shown in Figure 7, inner shell 23 is a liner from the outer shell which is distinguished by the panels 11, 12, 31, 32 which compact pads 17 & 18 are between. These layers provide an intermediate space for padding and additional space, as clearly shown in space, Figure 7 above. There is a space between these layers. Applicant should further distinguish the space from the prior art by including more structure to the intermediate space. How much space does the intermediate space allow? How far does the space extend?
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHARINE KANE whose telephone number is (571)272-3398.  The examiner can normally be reached on Mon-Fri 7am-5pm (PCT) (10am-8pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHARINE G KANE/Primary Examiner, Art Unit 3732